Title: To Thomas Jefferson from George Jefferson, 29 March 1804
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 29th. Mar. 1804
          
          Having been about to leave Town for two or three weeks and having been desirous previously of disposing of your Tobacco—I was to day induced to offer it at 42/., altho’ I did once hope, I might have done something better with it. even that however I could not obtain—partly I believe in consequence of late advices from England, which are somewhat unfavorable; those from France however I did suppose, would at least have counterbalanced them.
          P. P. & J. who bought your crop last year give rather an unfavorable account of it—they say the Tobo. generally was good, and ought to have been prime, but, that it was very badly assorted, some having been put in which should have been thrown away. this account will doubtless operate against the present crop—they offer only 40/. for it.
          I am Dear Sir Yr. Very humble servt.
          
            Geo. Jefferson
          
        